DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/580,347 filed on 1/20/2022.
Currently, claims 21-40 are pending and examined.
Claims 1-20 have been cancelled.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is being considered by the examiner.
Claim Objections
Claims 21-35 are objected to because of the following informalities: claim 21, line 3; a typographical error for “a engaging structure” should be read -- an engaging structure --.  Appropriate correction is required. Claims 22-35 depending upon the objected claim 21 are also objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 21, lines 8, 11, 13; a phrase “which” renders the claim indefinite because does not clear whether “which” is referring to which structure? Clarification is required. Claims 22-35 depending upon the rejected claim 21 are also rejected. Claim 35, line 6; claim 36, lines 12, 15, 17; having the same issues as mentioned, therefore, claims 35-40 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,261,634; over claims 1-20 of Patent Application No. 16/384,388 (U.S. Patent No. has not published); over claims 1-12 of Patent Application No. 16/384,330 (U.S. Patent No. has not published). Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are fully encompassed within the patented and allowed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2006/0090742 to Priest et al. (‘Priest’).
Re claim 21: Priest discloses a latch module 10 for controlling an opening and a closing of a door 240 of an appliance, comprising: a latch 50 engaged with or released from an engaging structure provided on the door; a cam 40 that contacts a contact surface of the latch 50; a cam 40; a motor 30 that is coupled to the cam 40 (Fig. 3) and drives the cam 40 to pivot the latch 50 (.e.g. as shown in Fig. 3); wherein the latch 50 have positions comprising a first, second, thirds positions; wherein the first basic position is a position in which the latch 50 is engaged with the engaging structure to maintain a closed state of the door 240 and allows the door to be opened and closed manually, wherein the second basic position is a position in which the latch 50 is not engaged with the engaging structure, wherein the third basic position is a position in which the latch 50 is engaged with the engaging structure to maintain a closed state of the door 240 and the latch 50 securely locks the door 240 and does not allow the door 240 to be opened manually.
Re claim 22: wherein, in the second basic position, the latch 50 is pivoted in a first direction with respect to the first basic position, and in the third basic position, the latch 50 is pivoted in a second direction different from the first direction with respect to the first basic position.
Re claim 35: further comprising: an elastic body 260 that applies a force to move the latch 50 in the first direction, and a drive (e.g. from a motor 30) that provides power to move the latch 50 in the second direction, wherein the cam 40 transmits the power of the drive to the latch 50, the elastic body 260 and the cam 40 move the latch to the first basic position, the second basic position in which the latch 50 is moved in the second direction from the first basic position, and the third basic position in which the latch 50 is moved in the first direction from the first basic position.
Re claim 36: Priest discloses an appliance (e.g. an oven, par. [0032], line 4) inherently comprising: a main body 20 inherently including a cavity having an open front; a pull-down door 240 (par. [0032], line 1) that opens and closes the open front of the cavity; a pin 150; a latch holder 10 including; a latch 50 to engage the pin 150 (Fig. 7); a bi-directional motor 30; and a cam 40 that contacts a contact surface of the latch 50 and is coupled to the bi-directional motor 30, wherein the latch 50 is pivoted by the rotation of the cam 40, wherein the latch 50 have positions comprising a first basic position, a second basic position, and a third basic position, wherein the first basic position is a position in which the latch 50 is engaged with the engaging structure to maintain a closed state of the door 240 and allows the door 240 to be opened and closed manually, wherein the second basic position is a position in which the latch 50 is not engaged with the engaging structure, wherein the third basic position is a position in which the latch 50 is engaged with the engaging structure to maintain a closed state of the door 240 and the latch 50 securely locks the door and does not allow the door to be opened manually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale